In a proceeding pursuant to CPLR 7503 to compel arbitration of claims arising out of the collective bargaining agreement between the parties, the appeal, as limited by the appellant’s brief, is from so much of an order and judgment (one paper) of the Supreme Court, Suffolk County (Lama, J.), dated November 4, 1994, as (1) granted the branch of the petitioners’ motion which was to strike the appellant’s affirmative defenses regarding the expiration of the Statute of Limitations and the petitioners’ failure to serve a notice of claim upon the appellant, (2) granted the branch of the petitioners’ motion which was for an extension of time to serve a notice of claim upon the appellant, and (3) granted the petition.
Ordered that the order and judgment is reversed insofar as appealed from, on the law, the branches of the petitioners’ motion which were to strike the appellant’s affirmative defenses regarding the expiration of the Statute of Limitations and the petitioners’ failure to serve a notice of claim upon the appellant are denied, and the proceeding to compel arbitration is dismissed, with costs.
The Supreme Court should have dismissed the petition to compel arbitration, because the underlying Statute of Limitations had expired at the time of the commencement of the proceedings (see, Education Law § 3813 [2-b]; Matter of Smith Barney, Harris Upham & Co. v Luckie, 85 NY2d 193, cert *630denied sub nom. Manhard v Merrill Lynch, Pierce, Fenner & Smith, — US —, 116 S a 59).
In light of the foregoing we do not reach the parties’ remaining contentions. Mangano, P. J., Balletta, Copertino and Hart, JJ., concur.